  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 1 of 12 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS



KATELYN HANKS,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       FILE No.
7-ELEVEN BEVERAGE COMPANY, INC.                       )
and THE SOUTHLAND CORPORATION,                        )
                                                      )
                       Defendants.                    )

                                          COMPLAINT

       COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendants, 7-ELEVEN BEVERAGE COMPANY, INC. and THE

SOUTHLAND CORPORATION, pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’ 7-

ELEVEN BEVERAGE COMPANY, INC. and THE SOUTHLAND CORPORATION, failure to

remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff KATELYN HANKS (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                 1
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 2 of 12 PageID #: 2




       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, 7-ELEVEN BEVERAGE COMPANY, INC. (hereinafter “7-

ELEVEN BEVERAGE COMPANY, INC.”) is a Texas company that transacts business in the

State of Texas and within this judicial district.

       8.      Defendant, 7-ELEVEN BEVERAGE COMPANY, INC., may be properly served

with process via its registered agent for service, to wit: c/o Corporate Creations Network Inc.,

Registered Agent, 5444 Westheimer #1000, Houston, TX 77056

       9.      Defendant,      THE     SOUTHLAND         CORPORATION           (hereinafter   “THE

SOUTHLAND CORPORATION”) is a Texas corporation that transacts business in the State of

Texas and within this judicial district.

       10.     Defendant, THE SOUTHLAND CORPORATION, may be properly served with

process via its registered agent for service, to wit: c/o Corporate Creations Network Inc.,



                                                    2
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 3 of 12 PageID #: 3




Registered Agent, 5444 Westheimer #1000, Houston, TX 77056.

                                  FACTUAL ALLEGATIONS

       11.     On or about September 12, 2020, Plaintiff was a customer at “7-Eleven,” a

business located at 3601 E. 14th Street, Plano, TX 75074, referenced herein as “7-Eleven”. See

Receipt as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

       12.     Defendants,    7-ELEVEN        BEVERAGE         COMPANY,       INC.    and    THE

SOUTHLAND CORPORATION, are the owners or co-owners of the real property and

improvements that 7-Eleven is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       13.     Defendants,    7-ELEVEN        BEVERAGE         COMPANY,       INC.    and    THE

SOUTHLAND CORPORATION, as property owners, are responsible for complying with the

ADA for both the exterior portions and interior portions of the Property. Even if there is a lease

between Defendants, 7-ELEVEN BEVERAGE COMPANY, INC. and THE SOUTHLAND

CORPORATION, and a tenant allocating responsibilities for ADA compliance within the unit

the tenant operates, that lease is only between the property owner and the tenant and does not

abrogate the Defendants’ requirement to comply with the ADA for the entire Property it owns,

including the interior portions of the Property which are public accommodations. See 28 CFR §

36.201(b).

       14.     Plaintiff’s access to the restaurant located at 3601 E. 14th Street, Plano, TX

75074, Collin County Property Appraiser’s property identification number 1636607 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of her disabilities, and she will be denied and/or limited in the future unless and until



                                                 3
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 4 of 12 PageID #: 4




Defendants are compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       15.     Plaintiff lives 14 miles from the Property.

       16.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose herself to the

ongoing barriers to access and engage in a futile gesture of visiting the public accommodation

known to Plaintiff to have numerous and continuing barriers to access.

       18.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;



                                                  4
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 5 of 12 PageID #: 5




       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.


                                                 5
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 6 of 12 PageID #: 6




       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of her disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit her access to the Property



                                                6
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 7 of 12 PageID #: 7




and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       30.     Defendants,     7-ELEVEN        BEVERAGE       COMPANY,        INC.    and     THE

SOUTHLAND CORPORATION, have discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendants,     7-ELEVEN        BEVERAGE       COMPANY,        INC.    and     THE

SOUTHLAND CORPORATION, will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants, 7-ELEVEN BEVERAGE COMPANY, INC. and THE

SOUTHLAND CORPORATION, are compelled to remove all physical barriers that exist at the

Property, including those specifically set forth herein, and make the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Adjacent to the 7-Eleven, the access aisle to the accessible parking space is not

               level due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it




                                                  7
Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 8 of 12 PageID #: 8




            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

            the Property.

    (ii)    Adjacent to the 7-Eleven, the accessible curb ramp is improperly protruding into

            the access aisle of the accessible parking space in violation of Section 406.5 of the

            2010 ADAAG Standards. This violation would make it difficult and dangerous

            for Plaintiff to exit/enter their vehicle.

    (iii)   The ground surfaces of the access aisle have vertical rises in excess of ¼ (one

            quarter) inch in height, are not stable or slip resistant, have broken or unstable

            surfaces or otherwise fail to comply with Sections 302, 303 and 502 of the 2010

            ADAAG standards. This violation would make it dangerous and difficult for

            Plaintiff to access the units of the Property.

    (iv)    Due to a policy of not having parking stops for the parking space directly in front

            of the exterior access route near the Red Box DVD rental dispenser and adjacent

            to the accessible ramp leading from the accessible parking space, cars routinely

            pull up all the way to the curb and the "nose" of the vehicle extends into the

            access route causing the exterior access route to routinely have clear widths below

            the minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

            2010 ADAAG Standards. This violation would make it dangerous and difficult

            for Plaintiff to access exterior public features of the Property.

    (v)     Due to a policy of not having parking stops for the parking space directly in front

            of the exterior access route near the Red Box DVD rental dispenser and adjacent

            to the accessible ramp leading from the accessible parking space, cars routinely

            pull up all the way to the curb and the "nose" of the vehicle extends into the



                                                8
  Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 9 of 12 PageID #: 9




                access route as a result, in violation of Section 502.7 of the 2010 ADAAG

                Standards, parking spaces are not properly designed so that parked cars and vans

                cannot obstruct the required clear width of adjacent accessible routes.

       (vi)     As a result of the policy of not having parking stops for the parking space directly

                in front of the exterior access route near the Red Box DVD rental dispenser and

                adjacent to the accessible ramp leading from the accessible parking space, cars

                routinely pull up all the way to the curb and the "nose" of the vehicle extends into

                the access route blocking the accessible route leading from the accessible parking

                space to the accessible entrance of the Property, this is a violation of section

                206.2.1 and 206.2.2 of the 2010 ADAAG Standards. This violation would make

                it difficult for Plaintiff to access the interior of the 7-11 when cars park in

                adjacent parking spaces.

       (vii)    As a result of the policy of not having parking stops for the parking space directly

                in front of the exterior access route near the Red Box DVD rental dispenser,

                vehicles block the clear floor space of the Red Box DVD rental dispenser, this

                barrier prohibits disabled patrons from renting videos from the Red Box DVD

                rental dispenser while allowing able-bodied individuals to rent videos.

       (viii)   Defendants fail to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                  9
 Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 10 of 12 PageID #: 10




        35.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        36.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        37.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        38.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants, 7-

ELEVEN BEVERAGE COMPANY, INC. and THE SOUTHLAND CORPORATION, have the

financial resources to make the necessary modifications since the Property is valued at

$474,219.00 according to the Property Appraiser website.

        39.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, 7-

ELEVEN BEVERAGE COMPANY, INC. is part of an International chain of convenience stores

with over 68,000 stores across the globe.

        40.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendants have available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        41.      Upon information and good faith belief, the Property have been altered since

2010.



                                                10
 Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 11 of 12 PageID #: 11




        42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants,     7-ELEVEN       BEVERAGE         COMPANY,         INC.      and   THE   SOUTHLAND

CORPORATION, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Property, including those alleged herein.

        44.     Plaintiff’s requested relief serves the public interest.

        45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, 7-ELEVEN BEVERAGE COMPANY, INC. and THE SOUTHLAND

CORPORATION.

        46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation    from   Defendants,   7-ELEVEN BEVERAGE COMPANY, INC.                        and   THE

SOUTHLAND CORPORATION, pursuant to 42 U.S.C. §§ 12188 and 12205.

        47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, 7-ELEVEN

BEVERAGE COMPANY, INC. and THE SOUTHLAND CORPORATION, to modify the

Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:

        (a)     That the Court find Defendant, 7-ELEVEN BEVERAGE COMPANY, INC., in

                violation of the ADA and ADAAG;

        (b)     That the Court find Defendant, THE SOUTHLAND CORPORATION, in



                                                  11
Case 4:20-cv-00897-ALM Document 1 Filed 11/20/20 Page 12 of 12 PageID #: 12




            violation of the ADA and ADAAG;

     (c)    That the Court issue a permanent injunction enjoining Defendants, 7-ELEVEN

            BEVERAGE COMPANY, INC. and THE SOUTHLAND CORPORATION,

            from continuing their discriminatory practices;

     (d)    That the Court issue an Order requiring Defendants, 7-ELEVEN BEVERAGE

            COMPANY, INC. and THE SOUTHLAND CORPORATION, to (i) remove the

            physical barriers to access and (ii) alter the subject Property to make it readily

            accessible to and useable by individuals with disabilities to the extent required by

            the ADA;

     (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

            and costs; and

     (f)    That the Court grant such further relief as deemed just and equitable in light of the

            circumstances.

     Dated: October 13, 2020.
                                          Respectfully submitted,

                                          Law Offices of
                                          THE SCHAPIRO LAW GROUP, P.L.

                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro, Esq.
                                          State Bar No. 54538FL
                                          The Schapiro Law Group, P.L.
                                          7301-A W. Palmetto Park Rd., #100A
                                          Boca Raton, FL 33433
                                          Tel: (561) 807-7388
                                          Email: schapiro@schapirolawgroup.com


                                          ATTORNEYS FOR PLAINTIFF
                                          KATELYN HANKS




                                             12
